  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 1 of 9                        PageID #: 1



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


 JOSHUA KENNEY,

       Plaintiff,

            v.                                                     Civil Action No.

 BATH IRON WORKS CORPORATION,

       Defendant.


                                        COMPLAINT
                               INJUNCTIVE RELIEF REQUESTED

       NOW COMES the Plaintiff, Joshua Kenney (“Mr. Kenney”), by and through undersigned

counsel, and complains against the Defendant, Bath Iron Works Corporation (“BIW”), as follows:

                                  JURISDICTION AND PARTIES

       1.        This action arises under the Maine Human Rights Act (“MHRA”), 5 M.R.S. §§

4551 et seq., and the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.

       2.        Mr. Kenney is a United States citizen residing in the Town of Sebago, County of

Cumberland, State of Maine.

       3.        BIW is a Maine business corporation that operates a shipyard in Bath, Maine

       4.        BIW has over 6,000 employees.

       5.        BIW had 15 or more employees for each working day in each of 20 or more

calendar weeks in the same calendar year as when the alleged discrimination occurred.

       6.        This Court has subject matter jurisdiction over Mr. Kenney’s federal and state

claims pursuant to 28 U.S.C. §§ 1331and 1367.




                                                  1
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 2 of 9                       PageID #: 2



       7.      On or about February 13, 2019, Mr. Kenney filed a timely Charge/Complaint of

Discrimination against BIW alleging unlawful disability discrimination with the Maine Human

Rights Commission (“MHRC”) and Equal Employment Opportunity Commission (“EEOC”).

       8.      On or about February 12, 2020, the MHRC issued a Notice of Right to Sue with

respect to Mr. Kenney’s claims under the MHRA.

       9.      On or about February 14, 2020, the EEOC issued a Notice of Right to Sue with

respect to Mr. Kenney’s claims under the ADA.

       10.     Mr. Kenney has exhausted his administrative remedies with respect to all claims

set forth in this Complaint that require administrative exhaustion.

                                   FACTUAL ALLEGATIONS

       11.     On June 14, 2018, Mr. Kenney applied for a job as a shipfitter at BIW.

       12.     BIW made Mr. Kenney a conditional offer of employment with a start date of

August 6, 2018.

       13.     On July 13, 2018, Mr. Kenney accepted BIW’s conditional offer of employment.

       14.     On July 19, 2018, Mr. Kenney went to a post-offer, pre-employment physical at

BIW’s medical department. The physical was conducted by Linda Kelly, NP.

       15.     When asked by Ms. Kelly to disclose what surgeries he had in the past, Mr.

Kenney reported that he had a hernia repair soon after he was born, an elbow procedure in about

2011, a partial rotator cuff surgery in 2014, and a partial bicep tendon tear repair in 2018.

       16.     Ms. Kelly wanted to see Mr. Kenney’s medical records from 2010 to 2018.

       17.     Ms. Kelly asked Mr. Kenney to sign an authorization allowing his doctors to

release medical records from 2010 to 2018.

       18.     Mr. Kenney agreed to sign, and did sign, the authorization form on July 19, 2018.




                                                  2
    Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 3 of 9                   PageID #: 3



        19.    Mr. Kenney also signed a release with OA Centers for Orthopedics and asked

them to fax his records to BIW.

        20.    Ms. Kelly replied by email about an hour later, thanking Mr. Kenney for his

“prompt attention to this issue” and letting him know that she faxed the BIW form, too.

        21.    On about August 1, 2018, someone from BIW – not Ms. Kelly – called Mr.

Kenney and said they needed more records from his doctors.1

        22.    Mr. Kenney drove to the doctor’s office and convinced them to fax additional

records immediately so that he could start work.

        23.    Mr. Kenney’s provider was prompt and faxed additional records to BIW on about

August 2, 3, and 6, 2018.

        24.    On August 16, 2018, Mr. Kenney sent an email to Ms. Kelly asking her to verify

that she received all the medical records she needed and to provide a status update. Ms. Kelly did

not respond.

        25.    As of August 21, 2018, BIW had Mr. Kenney’s complete medical records. Mr.

Kenney spoke to someone in HR and was told that the medical department had confirmed that

they had all the information they needed.

        26.    One of the records BIW received was a letter from Mr. Kenney’s doctor, Kathryn

Hanna, MD, dated August 21, 2018, stating that he was released to work with no restrictions

beginning on April 11, 2018.

        27.    Dr. Hanna is an Orthpaedic Surgeon and Hand Specialist who completed a bicep

tendon repair on Mr. Kenney in January 2018.




1
 Mr. Kenney disputes BIW’s claim that Ms. Kelly had multiple conversations with Mr. Kenney about
getting his medical records.


                                                 3
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 4 of 9                       PageID #: 4



       28.     Dr. Hanna had substantial expertise and personal knowledge regarding Mr.

Kenney’s surgery, recovery, and ability to work without restrictions.

       29.     Nia Foderingham, MD, is the Chief of Occupational Medicine for BIW.

       30.     Dr. Foderingham took a medical leave of absence beginning on August 25, 2018.

       31.     BIW claims that in Dr. Foderingham’s absence, Dr. Shilpa Gowda reviewed Mr.

Kenney’s records and recommended that BIW not hire Mr. Kenney due to his underlying

medical conditions.

       32.     No one at BIW asked Mr. Kenney to perform any physical tasks to see if he had

any functional limitations on his ability to lift, carry, reach or perform any other physical tasks

before making this decision.

       33.     No one from BIW spoke to Dr. Hanna to learn why, in her opinion, Mr. Kenney

had no current work restrictions.

       34.     Dr. Gowda did not write a report and did not submit a statement to the MHRC

regarding her alleged review of Mr. Kenney’s records and her recommended decision.

       35.     Kate Griffin is Manager for Talent Acquisition, Training & Organizational

Development for BIW.

       36.     On September 10, 2018, Ms. Griffin spoke to Mr. Kenney by telephone and told

Mr. Kenney that the job offer was withdrawn because he allegedly did not pass the medical

screening.

       37.     On about September 21, 2018, Mr. Kenney applied for a job at BIW as a Database

Technician. Mr. Kenney was not interviewed or offered the job.

       38.     Mr. Kenney applied for several other positions at BIW at about the same time and

received no response to his applications.




                                                  4
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 5 of 9                      PageID #: 5



          39.   On about September 24, 2018, Mr. Kenney contacted BIW through counsel to ask

why he did not pass the medical screening for the shipfitter job.

          40.   Almost three months later, on about December 17, 2018, Dr. Foderingham wrote

a report justifying BIW’s failure to hire Mr. Kenney.

          41.   Dr. Foderingham admitted that BIW had no knowledge or record of why Dr.

Gowda (or someone else) determined that Mr. Kenney did not pass the medical screening.

          42.   Dr. Foderingham did not speak to Mr. Kenney or his doctor before writing her

report.

          43.   Dr. Foderingham’s report is a post-hoc rationalization for BIW’s failure and

refusal to hire Mr. Kenney as a shipfitter.

          44.   When Mr. Kenney applied for positions at BIW in the same manner as other

applicants, e.g., the Database Tech job, Mr. Kenney was rejected or received no response which

suggests that he is being treated differently and worse than similarly situated applicants because

of disability discrimination and/or retaliation for filing this complaint with the MHRC and

EEOC.

          45.   Mr. Kenney can perform the essential duties of the shipfitter position, with or

without reasonable accommodations and was able to do so at the time of his application to BIW

and at the time BIW withdrew the job offer.

          46.   When Mr. Kenney applied for the shipfitter position at BIW, his last job involved

strenuous physical labor working in construction, maintenance and mowing for a municipality.

The reason Mr. Kenney left that job was due to layoff.

          47.   After BIW failed and refused to hire Mr. Kenney as a shipfitter, he worked as a

ski lift operator, which involved strenuous physical labor.




                                                 5
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 6 of 9                      PageID #: 6



       48.     BIW regarded Mr. Kenney as having a disability. For example, BIW claims that it

failed to hire Mr. Kenney because it perceived Mr. Kenney as a person with medical conditions

that would preclude him from performing the duties of the shipfitter job.

       49.     BIW perceived Mr. Kenney as a person with a condition that substantially limited

him in the major life activity of working and as a person with a physical impairment.

       50.     Mr. Kenney also had a record of disability as set out above.

       51.     BIW violated the MHRA and ADA by refusing to hire Mr. Kenney due to his

record of disability and/or because he was regarded as having or likely to develop a disability.

       52.     When an employer refuses to hire an employee due to a real or perceived

disability, the burden of proof is on the employer to prove that the employee, because of his or

her disability, is unable to perform the duties or to perform the duties in a manner that would not

endanger the health or safety of the individual or others.

       53.     BIW is unable to prove, to a reasonable probability, that Mr. Kenney was unable

to perform the job or unable to perform it safely.

       54.     BIW is unable to prove that it had an objective basis, at the time it withdrew the

job offer, to conclude that Mr. Kenney was unable to perform the job or perform it safely.

       55.     Mr. Kenney was able to perform the job safely and his medical providers believed

that Mr. Kenney was able to perform the job and perform it safely.

       56.     BIW cannot show that Mr. Kenney was unable to perform the duties of shipfitter

or perform them safely when they withdrew the job offer on September 10, 2018.

       57.     Defendant failed or refused to hire him and otherwise discriminated against him

as an applicant for employment because of physical disability.




                                                 6
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 7 of 9                         PageID #: 7



       58.     Defendant failed or refused to hire him and otherwise discriminated against him

as an applicant for employment because he filed a complaint of discrimination with the MHRC

and EEOC.

       59.     Defendant discriminated against a qualified individual on the basis of disability in

regard to job application procedures, the hiring of employees, and other terms, conditions, and

privileges of employment.

       60.     Defendant limited, segregated, or classified Mr. Kenney as a job applicant or

employee in a way that adversely affected his opportunities or status because of disability

discrimination.

       61.     Defendant participated in a contractual or other arrangement or relationship that

had the effect of subjecting Plaintiff to discrimination prohibited by the ADA and MHRA.

       62.     Defendant utilized standards, criteria, or methods of administration that had the

effect of discrimination based on disability.

       63.     Defendant used qualification standards, employment tests or other selection

criteria that screen out or tend to screen out an individual with a disability or a class of

individuals with disabilities unless the standard, test or other selection criteria, as used by the

covered entity, is shown to be job-related for the position in question and is consistent with

business necessity.

       64.     Defendant conducted a medical examination after an offer of employment had

been made to Plaintiff and illegally used the results of the examination to deprive Plaintiff of his

rights under the MHRA and the ADA.

       65.     BIW acted intentionally and with deliberate indifference to Mr. Kenney’s rights.




                                                   7
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 8 of 9                         PageID #: 8



                                         COUNT I: MHRA

       66.     Paragraphs 1-65 are incorporated by reference.

       67.     BIW’s conduct violates the MHRA.

                                         COUNT II: ADA

       68.     Paragraphs 1-67 are incorporated by reference.

       69.     BIW’s conduct violates the ADA.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court grant the following relief:

       A.      Declare the conduct engaged in by Defendant to be in violation of his rights;

       B.      Enjoin Defendant, its agents, successors, employees, and those acting in concert

with it from continuing to violate his rights;

       C.      Order Defendant to instate Plaintiff or award front pay to Plaintiff;

       D.      Award lost future earnings to compensate Plaintiff for the diminution in

expected earnings caused by Defendant’s discrimination;

       E.      Award equitable-relief for back pay, benefits and prejudgment interest;

       F.      Award compensatory damages in an amount to be determined at trial;

       G.      Award punitive damages in an amount to be determined at trial;

       H.      Award liquidated damages in an amount to be determined at trial;

       I.      Award nominal damages;

       J.      Award attorney’s fees, including legal expenses, and costs;

       K.      Award prejudgment interest;

       L.      Permanently enjoin Defendant from engaging in any employment practices

which discriminate on the basis of disability;




                                                 8
  Case 2:20-cv-00126-GZS Document 1 Filed 04/03/20 Page 9 of 9                      PageID #: 9



       M.      Require Defendant’s President and/or CEO to mail a letter to all employees

notifying them of the verdict against them and stating that Defendant will not tolerate

discrimination in the future;

       N.      Require that Defendant post a notice in all of its workplaces of the verdict and a

copy of the Court’s order for injunctive relief;

       O.      Require that Defendant train all management level and medical department

employees on the protections afforded by the MHRA, ADA and Rehab Act;

       P.      Require that Defendant place a document in Plaintiff’s personnel file which

explains that Defendant unlawfully failed to hire him in August 2018 because of disability

discrimination; and

       Q.      Grant to Plaintiff such other and further relief as may be just and proper.



Dated: April 3, 2020                                   /s/ Chad T. Hansen

                                                       Attorney for the Plaintiff

                                                       EMPLOYEE RIGHTS GROUP
                                                       92 Exchange Street 2nd floor
                                                       Portland, Maine 04101
                                                       Tel. (207) 874-0905
                                                       Fax (207) 874-0343
                                                       chad@employeerightslaw.attorney




                                                   9
